DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 8 and 16 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed November 3rd, 2020 is descriptive and being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments (see remarks pages 12-13 of 18) filed November 3rd, 2020 with respect to rejection of claim(s) 1-7 and 16-20 under 35 U.S.C. § 112(b) have been fully considered, and they are persuasive The rejection is withdrawn. 

Applicant’s arguments (see remarks pages 13-17 of 18) filed November 3rd, 2020 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 102(a)(1) have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Rune fails to describe "indicating, by the terminal device, mobility information of the terminal device to the first network side device, the mobility information comprising a terminal device mobility attribute indicative of the terminal device being a fixed terminal device or a moveable terminal device; receiving, by the terminal device, target grant free information indicated by the first network side device, wherein the target grant free resource is a dedicated grant free resource when the terminal device mobility attribute is indicative of the terminal device being the fixed terminal device or a universal grant free resource when the terminal device mobility attribute is indicative of the terminal device being the moveable terminal device, and a target grant free resource type is selected by the first network side device based on the mobility information; and sending, by the terminal device, data information to the first network side device based on the target grant free information” [see remarks, page 16-17 of 18].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

    PNG
    media_image1.png
    491
    639
    media_image1.png
    Greyscale


	
Rune fig. 3: Step “304”, col. 5, lines 54-58 discloses as follows:
	“the terminal device 200 may then send a scheduling request to the network node 100/300. This is accomplished on the resource allocated at step 301. The scheduling request of message 304 is received by the network node 100/300.”

Rune fig. 3: Step “305”, col. 5, lines 59-65 further discloses as follows:
	“In response to the received scheduling request, the network node 100/300 sends a message 305/306 including an UL grant.”

 fig. 3: Step “301”, col. 5, lines 34-44 also discloses as follows:
	“the network node 100/300 allocates a resource of an UL control channel to both the terminal device 200 and to the terminal device 210. The resource may for example be defined in terms of a timeslot, one or more frequencies or frequency bands, a phase rotation, and/or a code sequence to be used for transmission on the UL control channel. Further, the network node 100/300 also assigns a shared identifier to both the terminal device 200 and to the further terminal device 210. The shared identifier may be a shared C-RNTI. In some scenarios, a Semi-Persistent Scheduling (SPS)-C-RNTI may be used as the shared identifier.”

Rune fig. 3: Step “307”, col. 6, lines 21-24 finally discloses as follows:
	“In accordance with the UL grant, i.e., by utilizing resources of an UL data channel indicated by the UL grant, the terminal device 200 may then send UL data 307 to the network node 100/300.”

	In other words, Rune teaches:
	1) "indicating, by the terminal device, mobility information of the terminal device to the first network side device” by disclosing: the terminal device 200 sending a scheduling request to the network node 100/300.
   
	2) “receiving, by the terminal device, target grant free information indicated by the first network side device” by disclosing: the network node 100/300 sending a message 305/306 including an UL grant to the terminal device 200.
	
	3) “a target grant free resource type is selected by the first network side device based on the mobility information” by disclosing: the network node 100/300 allocating a resource of an UL control channel to both the terminal device 200 and to the terminal device 210.
	
	4) “sending, by the terminal device, data information to the first network side device based on the target grant free information” by disclosing: In accordance with the UL grant, i.e., by utilizing resources of an UL data channel indicated by the UL grant, the terminal device 200 sends UL data 307 to the network node 100/300.

	Therefore a prima facie case of obviousness is established by Rune in view of Yang (US 2019/0335448 A1) under 35 U.S.C. § 103 for teaching each and every limitation of the amended claim(s).


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Rune et al. (US 9,510,331 B2) hereinafter “Rune” in view of Yang (US 2019/0335448 A1).

Regarding Claims 1 and 16,
	Rune discloses a terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, a terminal device (TD) “200”], comprising: 
	a receiving unit [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, a receiver “232”] configured to receive a first identifier (ID) [see fig. 3: Step “302”, col. 5, lines 45-53, receive a message notifying an assignment of a shared identifier], wherein the first ID is an ID allocated by a first network side device to the terminal device [see fig. 3: Step “301”, col. 5, lines 34-44, the shared identifier is assigned by a network node 100/300 for allocating a resource of an UL control channel to the terminal device], the terminal device is located in a first area [see fig. 6, col. 11, lines 20-33, the terminal device coordinates to a DTX/DRX cycle (i.e. “TD1”)] in which the first network side device provides a service [see fig. 3: Step “305”, col. 5, lines 59-65, where the network node 100/300 sends a message], and the first ID is valid [see fig. 3: Step “305”, col. 5, lines 59-65, using the shared identifier, the message is addressed] in the first area [see fig. 6, col. 11, lines 20-33, in the DTX/DRX cycle (i.e. “TD1”)]; 
	a sending unit [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, a transmitter “234”] configured to indicate mobility information of the terminal device to the first network side device [see fig. 3: Step “304”, col. 5, lines 54-58, send a scheduling request, on the resource allocated for the terminal device, to the network node 100/300]; and 
	the receiving unit [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, the receiver “232”] is further configured to receive target grant free information indicated by the first network side device [see fig. 3: Step “305”, col. 5, lines 59-65, receive a message including an uplink (UL) grant sent by the network node 100/300], wherein the target grant free resource [see col. 6, line 21-26, the uplink (UL) grant indicating an uplink (UL) data channel with assigned resource(s)] is a dedicated grant free resource [see col. 6, line 35-39, is a resource allotted to an originating terminal device (i.e. TD “200”)] or a universal grant free resource [see col. 6, line 35-39, or a resource allotted to both the originating terminal device (i.e. TD “200”) and a further terminal device (i.e. TD “210”)], data information sent [see fig. 3: Step “304”, col. 5, lines 54-58, the scheduling request sent] by the sending unit [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, by the transmitter “234”] to the first network side device [see fig. 3: Step “304”, col. 5, lines 54-58, to the network node 100/300] using the dedicated grant free resource [see col. 6, line 35-39, the resource allotted to an originating terminal device (i.e. TD “200”)] comprises data sent [see col. 6, line 21-26, indicates an uplink (UL) data channel for sending the scheduling request] by the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, by the terminal device (TD) “200”], and data information sent [see fig. 3: Step “304”, col. 5, lines 54-58, and the scheduling request sent] by the sending unit [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, by the transmitter “234”] to the first network side device [see fig. 3: Step “304”, col. 5, lines 54-58, to the network node 100/300] using the universal grant free resource [see col. 6, line 35-39, utilizing the resource allotted to both the originating terminal device (i.e. TD “200”) and the further terminal device (i.e. TD “210”)] comprises data sent [see col. 6, line 21-26, indicates an uplink (UL) data channel for sending the scheduling request] by the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, by the terminal device (TD) “200”] and the first ID [see fig. 3: Step “302”, col. 5, lines 45-53, of the shared identifier].
	Rune does not explicitly teach the mobility information comprising “a terminal device mobility attribute indicative of the terminal device being a fixed terminal device or a moveable terminal device”; “the terminal device mobility attribute is indicative of the terminal device being the fixed terminal device”; “the terminal device mobility attribute is indicative of the terminal device being the moveable terminal device”; a target grant free resource type is selected by the first network side device “based on the mobility information”; and the sending unit is further configured to send data information to the first network side device “based on the target grant free information”.
	However Yang discloses the mobility information comprising a terminal device mobility attribute indicative of the terminal device being a fixed terminal device or a moveable terminal device [see fig. 3: Step “S101”, pg. 4, ¶59 lines 2-6, the scheduling request information includes a service type of data to be transmitted by the terminal device, a resource quantity of uplink resource required by the terminal device, or a type of a basic parameter set supported by the terminal device]; 
	the terminal device mobility attribute is indicative of the terminal device being the fixed terminal device [see pg. 5, ¶79 lines 1-8, bits "00" and "01" correspond to the data size of the first service type to be transmitted by the terminal device]; 
[see pg. 5, ¶79 lines 1-8, bits "00" and "01" "11" and "10" are used to indicate the data size of the second service type to be transmitted by the terminal device]; 
	a target grant free resource type is selected by the first network side device based on the mobility information [see fig. 3: Step “S102”, pg. 4, ¶62 lines 1-5, uplink resource grant information indicating target uplink resource is allocated for the terminal device, by the network device and determined according to the scheduling request information];
	the sending unit is further configured to send data information to the first network side device based on the target grant free information [see fig. 3: Step “S103”, pg. 4, ¶63 lines 1-4, the terminal device transmits data to the network device using the target uplink resource according to the uplink resource grant information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mobility information comprising “a terminal device mobility attribute indicative of the terminal device being a fixed terminal device or a moveable terminal device”; “the terminal device mobility attribute is indicative of the terminal device being the fixed terminal device”; “the terminal device mobility attribute is indicative of the terminal device being the moveable terminal device”; a target grant free resource type is selected by the first network side device “based on the mobility information”; and the sending unit is further configured to send data information to the first network side device “based on the target grant free information” as taught by Yang in the system of Rune for providing a data transmission method where the terminal device does not have to discard data packets during data transmission and transmit BSR information for services sensitive to time delay, and permit the delay requirements of such services to be met without failing [see Yang pg. 1, ¶3 lines 1-6].

Regarding Claims 2 and 17,
[see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, the terminal device (TD) “200”], further comprising: 
	a first processing unit [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, a processor “250”] configured to determine the mobility information [see col. 5, lines 54-58, process the scheduling request]; and 
	the sending unit [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, the transmitter “234”] configured to send the mobility information determined by the first processing unit to the first network side device [see fig. 3: Step “304”, col. 5, lines 54-58, send the scheduling request, on the resource allocated for the terminal device, to the network node 100/300].

Regarding Claims 3 and 18,
	Rune discloses the terminal device according to claim 17 [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, the terminal device (TD) “200”], wherein the first processing unit [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, the processor “250”] is configured to: 
	obtain status information of the terminal device [see fig. 3: Step “302”, col. 5, lines 45-53, receive a message notifying an assignment of a shared identifier]; and 
	determine the mobility information of the terminal device based on the status information of the terminal device [see fig. 3: Step “304”, col. 5, lines 54-58, send the scheduling request, on the resource allocated for the terminal device], wherein the status information [see fig. 3: Step “302”, col. 5, lines 45-53, the shared identifier] of the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, the terminal device (TD) “200”] comprises location information [see fig. 6, col. 11, lines 20-33, coordinates to a DTX/DRX cycle (i.e. “TD1”)] of the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, of the terminal device (TD) “200”].

Regarding Claims 4 and 20,
[see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, a terminal device (TD) “200”], wherein the sending unit [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, the transmitter “234”] is further configured to: 
	when the target grant free resource [see col. 6, line 21-26, if the uplink (UL) grant indicating an uplink (UL) data channel for sending the scheduling request with assigned resource(s)] is the dedicated grant free resource [see col. 6, line 35-39, is the resource allotted to an originating terminal device (i.e. TD “200”)], send second data information to the first network side device [see fig. 3: Step “304”, col. 5, lines 54-58, send a scheduling request, to the network node 100/300] using the dedicated grant free resource [see col. 6, line 35-39, in the resource allotted to an originating terminal device (i.e. TD “200”)], wherein the second data information [see fig. 3: Step “304”, col. 5, lines 54-58, the scheduling request] comprises data sent by the terminal device [see fig. 3: Step “304”, col. 5, lines 54-58, is sent on the resource allocated for the terminal device].

Regarding Claim 7,
	Rune discloses the method according to claim 1 [see fig. 3, col. 5, lines 14-33, a data transmission method or procedure], wherein before the indicating [see col. 6, line 21-26, prior to the uplink (UL) grant indicating an uplink (UL) data channel for sending the scheduling request with assigned resource(s)], by the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, by the terminal device (TD) “200”], mobility information of the terminal device to the first network side device [see fig. 3: Step “304”, col. 5, lines 54-58, scheduling request, on the resource allocated for the terminal device, to the network node 100/300], the method [see fig. 3, col. 5, lines 14-33, the data transmission method or procedure] further comprises:
	determining [see col. 11, lines 13-19, coordinating], by the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, by the terminal device (TD) “200”], to move to the first area from a second area [see col. 11, lines 13-19, DTX/DRX cycles between different terminal devices], wherein a second network side device provides a service in the second area [see col. 11, lines 8-12, If the UL grant or the further UL grant is addressed (by the network node 100/300) to the further terminal device “210”].

Regarding Claim 8,
	Rune discloses a data transmission method [see fig. 3, col. 5, lines 14-33, a data transmission method or procedure], comprising: 
	allocating [see fig. 3: Step “301”, col. 5, lines 34-44, allocating], by a network side device [see fig. 3: Step “301”, col. 5, lines 34-44, by a network node 100/300], a first identifier (ID) to a terminal device [see fig. 3: Step “301”, col. 5, lines 34-44, a shared identifier to a terminal device], wherein the terminal device is located in a first area [see fig. 6, col. 11, lines 20-33, the terminal device is in coordination with a DTX/DRX cycle (i.e. “TD1”)] in which the network side device provides a service [see fig. 3: Step “305”, col. 5, lines 59-65, for the network node 100/300 to send a message], and the first ID is valid [see fig. 3: Step “305”, col. 5, lines 59-65, and using the shared identifier, the message is addressed] in the first area [see fig. 6, col. 11, lines 20-33, in the DTX/DRX cycle (i.e. “TD1”)]; 
	obtaining [see fig. 3: Step “304”, col. 5, lines 54-58, receiving], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], mobility information of the terminal device [see fig. 3: Step “304”, col. 5, lines 54-58, a scheduling request, on the resource allocated for the terminal device]; 
	determining [see col. 6, line 21-26, specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], a target grant free resource [see col. 6, line 21-26, an uplink (UL) grant indicating an uplink (UL) data channel with assigned resource(s)] based on the mobility information [see fig. 3: Step “304”, col. 5, lines 54-58, according to the scheduling request, on the resource allocated for the terminal device], wherein the target grant free resource [see col. 6, line 21-26, the uplink (UL) grant indicating an uplink (UL) data channel with assigned resource(s)] is determined to be [see col. 6, line 21-26, is specified] a dedicated grant free resource [see col. 6, line 35-39, as a resource allotted to an originating terminal device (i.e. TD “200”)] or a universal grant free resource [see col. 6, line 35-39, or a resource allotted to both the originating terminal device (i.e. TD “200”) and a further terminal device (i.e. TD “210”)], and wherein data information received [see fig. 3: Step “304”, col. 5, lines 54-58, the scheduling request received] by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300] using the universal grant free resource [see col. 6, line 35-39, utilizing the resource allotted to both the originating terminal device (i.e. TD “200”) and the further terminal device (i.e. TD “210”)] comprises data [see col. 6, line 21-26, indicates an uplink (UL) data channel for sending the scheduling request] and an ID [see fig. 3: Step “302”, col. 5, lines 45-53, and shared identifier] of the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, of the terminal device (TD) “200”] sending the data [see col. 6, line 21-26, sending the scheduling request], and data information [see fig. 3: Step “305”, col. 5, lines 59-65, and a message including an uplink (UL) grant] received [see fig. 3: Step “305”, col. 5, lines 59-65, received] by the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, by the terminal device (TD) “200”] using the dedicated grant free resource [see col. 6, line 35-39, via the resource allotted to an originating terminal device (i.e. TD “200”)] comprises data [see col. 6, line 21-26, indicating an uplink (UL) data channel]; and 
	indicating [see col. 6, line 21-26, indicating], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], the target grant free resource [see col. 6, line 21-26, the uplink (UL) grant indicating an uplink (UL) data channel with assigned resource(s)] to the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, to the terminal device (TD) “200”].
	Rune does not explicitly teach the mobility information comprising “a terminal device mobility attribute indicative of the terminal device being a fixed terminal device or a moveable terminal device”; “the terminal device mobility attribute is indicative of the terminal device being the fixed terminal device”; “the terminal device mobility attribute is indicative of the terminal device being the moveable terminal device”.
	However Yang discloses the mobility information comprising a terminal device mobility attribute indicative of the terminal device being a fixed terminal device or a moveable terminal device [see fig. 3: Step “S101”, pg. 4, ¶59 lines 2-6, the scheduling request information includes a service type of data to be transmitted by the terminal device, a resource quantity of uplink resource required by the terminal device, or a type of a basic parameter set supported by the terminal device]; 
	the terminal device mobility attribute is indicative of the terminal device being the fixed terminal device [see pg. 5, ¶79 lines 1-8, bits "00" and "01" correspond to the data size of the first service type to be transmitted by the terminal device]; and
	the terminal device mobility attribute is indicative of the terminal device being the moveable terminal device [see pg. 5, ¶79 lines 1-8, bits "00" and "01" "11" and "10" are used to indicate the data size of the second service type to be transmitted by the terminal device].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a terminal device mobility attribute indicative of the terminal device being a fixed terminal device or a moveable terminal device”; “the terminal device mobility attribute is indicative of the terminal device being the fixed terminal device”; and “the terminal device mobility attribute is indicative of the terminal device being the moveable terminal device” as taught by Yang in the system of Rune for providing a data transmission method where the terminal device does not have to discard data packets during data transmission and transmit BSR information for services sensitive to time delay, and permit the delay requirements of such services to be met without failing [see Yang pg. 1, ¶3 lines 1-6].

Regarding Claim 9,
[see fig. 3, col. 5, lines 14-33, the data transmission method or procedure], wherein the determining [see col. 6, line 21-26, the specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], the target grant free resource [see col. 6, line 21-26, the uplink (UL) grant indicating an uplink (UL) data channel for sending the scheduling request with assigned resource(s)] based on the mobility information [see fig. 3: Step “304”, col. 5, lines 54-58, according to the scheduling request, on the resource allocated for the terminal device] comprises: 
	when a location [see fig. 6, col. 11, lines 20-33, if the DTX/DRX cycle (i.e. “TD1”)] of the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, of the terminal device (TD) “200”] is fixed [see fig. 6, col. 11, lines 20-33, is coordinated], determining [see col. 6, line 21-26, the specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], that the target grant free resource [see col. 6, line 21-26, the uplink (UL) grant indicating an uplink (UL) data channel for sending the scheduling request with assigned resource(s)] is the dedicated grant free resource [see col. 6, line 35-39, is the resource allotted to an originating terminal device (i.e. TD “200”)]; and 
	when a location [see fig. 6, col. 11, lines 20-33, if the DTX/DRX cycle (i.e. “TD1”)] of the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, of the terminal device (TD) “200”] is unfixed [see fig. 6, col. 11, lines 20-33, is not coordinated], determining [see col. 6, line 21-26, the specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], that the target grant free resource [see col. 6, line 21-26, the uplink (UL) grant indicating an uplink (UL) data channel for sending the scheduling request with assigned resource(s)] is the universal target grant free resource [see col. 6, line 35-39, is a resource allotted to both the originating terminal device (i.e. TD “200”) and the further terminal device (i.e. TD “210”)].

Regarding Claim 10,
	Rune discloses the method according to claim 9 [see fig. 3, col. 5, lines 14-33, the data transmission method or procedure], wherein when the target grant free resource [see col. 6, line 21-26, if the uplink (UL) grant indicating an uplink (UL) data channel for sending the scheduling request with assigned resource(s)] determined [see col. 6, line 21-26, specified] by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300] is the dedicated grant free resource [see col. 6, line 35-39, is the resource allotted to an originating terminal device (i.e. TD “200”)], the method [see fig. 3, col. 5, lines 14-33, the data transmission method or procedure] further comprises: 
	receiving [see fig. 3: Step “304”, col. 5, lines 54-58, receiving], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], a first data message [see fig. 3: Step “305”, col. 5, lines 59-65, and a message including an uplink (UL) grant] using the dedicated grant free resource [see col. 6, line 35-39, via the resource allotted to an originating terminal device (i.e. TD “200”)]; and 	
	determining [see col. 6, line 21-26, specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], that data carried [see fig. 3: Step “304”, col. 5, lines 54-58, the scheduling request] by the first data message [see fig. 3: Step “305”, col. 5, lines 59-65, in a message including an uplink (UL) grant] is sent [see fig. 3: Step “304”, col. 5, lines 54-58, is sent] by the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, from the terminal device (TD) “200”].

Regarding Claim 11,
	Rune discloses the method according to claim 9 [see fig. 3, col. 5, lines 14-33, the data transmission method or procedure], wherein the method [see fig. 3, col. 5, lines 14-33, the data transmission method or procedure] further comprises: 
[see fig. 3: Step “304”, col. 5, lines 54-58, receiving], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], a second data [see fig. 3: Step “304”, col. 5, lines 54-58, a scheduling request] message [see fig. 3: Step “302”, col. 5, lines 45-53, message] using the universal grant free resource [see col. 6, line 35-39, is a resource allotted to both the originating terminal device (i.e. TD “200”) and a further terminal device (i.e. TD “210”)]; 
	determining [see col. 6, line 21-26, specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], that an ID [see fig. 3: Step “305”, col. 5, lines 59-65, an identifier], carried by the second data [see fig. 3: Step “304”, col. 5, lines 54-58, in the scheduling request] message [see fig. 3: Step “302”, col. 5, lines 45-53, message] is the first ID [see fig. 3: Step “305”, col. 5, lines 59-65, is the shared identifier],; and 
	determining [see col. 6, line 21-26, specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], that data carried by the second data [see fig. 3: Step “304”, col. 5, lines 54-58, information in the scheduling request] message [see fig. 3: Step “302”, col. 5, lines 45-53, message] is sent [see fig. 3: Step “304”, col. 5, lines 54-58, sent] by the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, by the terminal device (TD) “200”].

Regarding Claim 12,
	Rune discloses the method according to claim 8 [see fig. 3, col. 5, lines 14-33, a data transmission method or procedure], wherein the determining [see col. 6, line 21-26, specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], the target grant free resource [see col. 6, line 21-26, the uplink (UL) grant indicating an uplink (UL) data channel with assigned resource(s)] based on the mobility information [see fig. 3: Step “304”, col. 5, lines 54-58, according to the scheduling request, on the resource allocated for the terminal device] comprises: 
[see fig. 6, col. 11, lines 20-33, if the DTX/DRX cycle (i.e. “TD1”)], determining [see col. 6, line 21-26, the specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], that the target grant free resource [see col. 6, line 21-26, the uplink (UL) grant indicating an uplink (UL) data channel for sending the scheduling request with assigned resource(s)] is the dedicated grant free resource [see col. 6, line 35-39, is the resource allotted to an originating terminal device (i.e. TD “200”)]; and 
	when a location change [see fig. 6, col. 11, lines 20-33, if the DTX/DRX cycle (i.e. “TD1”) is modified] of the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, of the terminal device (TD) “200”] exceeds the specified range [see fig. 6, col. 11, lines 20-33, is not coordinated], determining [see col. 6, line 21-26, the specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], that the target grant free resource [see col. 6, line 21-26, the uplink (UL) grant indicating an uplink (UL) data channel with assigned resource(s)] is the universal target grant free resource [see col. 6, line 35-39, is a resource allotted to both the originating terminal device (i.e. TD “200”) and the further terminal device (i.e. TD “210”)].

Regarding Claim 14,
	Rune discloses the method according to claim 8 [see fig. 3, col. 5, lines 14-33, the data transmission method or procedure], wherein the obtaining [see fig. 3: Step “304”, col. 5, lines 54-58, receiving], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], mobility information of the terminal device [see fig. 3: Step “304”, col. 5, lines 54-58, a scheduling request, on the resource allocated for the terminal device] comprises: 
	receiving [see fig. 3: Step “304”, col. 5, lines 54-58, receiving], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], the mobility information [see fig. 3: Step “304”, col. 5, lines 54-58, the scheduling request] sent [see fig. 3: Step “304”, col. 5, lines 54-58, sent] by the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, by the terminal device (TD) “200”].

Regarding Claim 15,
	Rune discloses the method according to claim 14 [see fig. 3, col. 5, lines 14-33, the data transmission method or procedure], wherein the determining [see col. 6, line 21-26, the specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], the mobility information [see fig. 3: Step “304”, col. 5, lines 54-58, the scheduling request] comprises: 
	receiving [see fig. 3: Step “304”, col. 5, lines 54-58, receiving], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], a third data message [see fig. 3: Step “302”, col. 5, lines 45-53, a message] using the universal grant free resource [see col. 6, line 35-39, in a resource allotted to both the originating terminal device (i.e. TD “200”) and a further terminal device (i.e. TD “210”)], wherein the third data message [see fig. 3: Step “302”, col. 5, lines 45-53, the message] carries the first ID [see fig. 3: Step “305”, col. 5, lines 59-65, uses the shared identifier]; and 
	determining [see col. 6, line 21-26, specifying], by the network side device [see fig. 3: Step “304”, col. 5, lines 54-58, by the network node 100/300], the mobility information [see fig. 3: Step “304”, col. 5, lines 54-58, the scheduling request] based on the third data message [see fig. 3: Step “302”, col. 5, lines 45-53, according the message].

Regarding Claim 19,
	Rune discloses the terminal device according to claim 16 [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, the terminal device (TD) “200”], wherein the sending unit [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, the transmitter “234”] is configured to send first data information to the first network side device [see fig. 3: Step “304”, col. 5, lines 54-58, send a scheduling request, on the resource allocated for the terminal device, to the network node 100/300], wherein the first data information [see fig. 3: Step “304”, col. 5, lines 54-58, the scheduling request] comprises the first ID [see fig. 3: Step “305”, col. 5, lines 59-65, includes the shared identifier] and data sent [see col. 6, line 21-26, indicates an uplink (UL) data channel for sending the scheduling request] by the terminal device [see fig. 11, col. 14, lines 55-67; col. 15, lines 1-30, by the terminal device (TD) “200”].

Allowable Subject Matter
Claims 5, 6 and 13 is/are objected to as being dependent upon a rejected base claim (claim 1 or 8), but would be allowable if rewritten in independent form including all the limitations of the base claim (claim 1 or 8) and any intervening claims (claim 5 and/or 12).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469





/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469